On Motion for Rehearing.
In her motion for rehearing appellee has called our attention to certain misstatements of the record contained in the Court’s original opinion, including a misstatement of the amount credited to the account of Leo and Olga Schiller by the bank, and a misstatement of the testimony of Mrs. Schiller in which we state that: “It is undisputed that she (Mrs. Schiller) was told nothing” about certain parol agreements between her deceased husband and appellant. These misstatements have been corrected in the original opinion.
The above corrections in no way affect the final determination of this cause as embodied in our original opinion. Motion for rehearing is overruled.